ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-175, concluding that JOHN B. FROHLING of NEWARK, who was admitted to the bar of this State in 1960, *7should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.7(a) and (b) (concurrent conflict of interest), RPC 1.9(a) (conflict of interest/former client), RPC 5.3(b) (failure to supervise nonlawyer to ensure conduct is compatible with professional obligations of the lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be prohibited from engaging in real estate practice and from holding trust funds in connection with real estate matters;
And good cause appearing;
It is ORDERED that JOHN B. FROHLING is hereby censured; and it is further
ORDERED that respondent shall not undertake any further real estate matters and shall not hold trust funds in connection with real estate matters, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.